In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00080-CR



             BRIAN WILLIAMS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                Bowie County, Texas
              Trial Court No. 11F0302-5




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       Brian Williams has filed several notices of appeal in connection with his pro se filings of

pretrial habeas applications with the trial court. The trial is now complete, with his plea of guilty

pursuant to a plea agreement. On May 16, we sent a letter to Williams, in connection with his

attempted appeals, stating that there was no order or judgment appearing in the records from

which an appeal could be taken, requesting that he show this Court how we could have

jurisdiction over his appeals, and warning him that, in the absence of some such showing, his

appeals would be dismissed for want of jurisdiction. See TEX. R. APP. P 25.2(a).

       Williams has filed a response in which he claims that the court denied his pretrial habeas

applications April 21, 2014. We have again reviewed the record and find no such order.

Further, we have contacted the district clerk, who has informed us that no such order exists.

       We dismiss the appeal for want of jurisdiction.



                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:        June 4, 2014
Date Decided:          June 5, 2014

Do Not Publish




                                                 2